Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 1 of 59




                EXHIBIT A
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 2 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 3 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 4 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 5 of 59




                EXHIBIT B
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 6 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 7 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 8 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 9 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 10 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 11 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 12 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 13 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 14 of 59




                 EXHIBIT C
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 15 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 16 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 17 of 59




                 EXHIBIT D
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 18 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 19 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 20 of 59




                 EXHIBIT E
     Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 21 of 59



     Troy P. Foster #017229
1
     The Foster Group, PLLC
2    518 East Willetta Street
     Phoenix, Arizona 85004
3    Tel: 602-461-7990
     tfoster@thefosterlaw.com
4
5    Attorneys for Plaintiffs

6                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

7                                  IN THE COUNTY OF MARICOPA

8    BRIAN PIZER, a married man, and                    Case No.: CV2019-010953
     DANIEL NOBLE, a married man, as
9
     Individuals and on Behalf of Others
                                                                NOTICE OF FILING
10   Similarly Situated,
                                                        OPT-IN CONSENT TO JOIN FORM FOR
                                                                  BRIAN PIZER
11                                       Plaintiffs,
12   vs.
13
     RUSH AUTO RECYCLERS, INC., an
14   Arizona Corporation, and JANET RUSH,
     a single woman,
15
                                        Defendants.
16
17
            Plaintiff Brian Pizer, by and through his counsel hereby give notice of the filing of the Opt-
18
     In Consent to join form.
19
20          RESPECTFULLY submitted this 23rd day of July, 2019.

21                                                 THE FOSTER GROUP, LLC

22                                         By: /s/ Troy P. Foster______________
                                           Troy Foster
23                                         Attorneys for Plaintiff Brian Pizer
24
25




                                                   1
     Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 22 of 59



                               CERTIFICATE OF FILING AND SERVICE
1
     I hereby certify that on 23rd day of July 2019, my office electronically transmitted the foregoing to
2
     the clerk’s office of the Arizona Superior Court for filing using the CM/ECF system, which will
3    send notification of such filing to the CM/ECF registrants.

4    By: /s/ Jeanette Chavez
5    This 23rd day of July, 2019.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                                                    2
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 23 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 24 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 25 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 26 of 59




                 EXHIBIT F
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 27 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 28 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 29 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 30 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 31 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 32 of 59




                 EXHIBIT G
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 33 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 34 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 35 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 36 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 37 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 38 of 59




                 EXHIBIT H
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 39 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 40 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 41 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 42 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 43 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 44 of 59




                  EXHIBIT I
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 45 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 46 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 47 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 48 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 49 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 50 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 51 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 52 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 53 of 59




                  EXHIBIT J
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 54 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 55 of 59
Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 56 of 59




                 EXHIBIT K
           Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 57 of 59



1    Amy J. Gittler (State Bar No. 004977)
     J. Alexander Dattilo (State Bar No. 030112
2    JACKSON LEWIS P.C.
3    2111 E. Highland Ave., Suite B-250
     Phoenix, AZ 85016
4    Telephone: (602) 714-7044
5    Facsimile (602) 714-7045
     Amy.Gitler@jacksonlewis.com
6    Alexander.Dattilo@jacksonlewis.com
7    Attorneys for Defendants Rush Auto Recyclers, Inc.
     and Janet Rush
8
9                                   ARIZONA SUPERIOR COURT

10                                      MARICOPA COUNTY

11
     Brian Pizer, a married man, and Daniel Noble, a      Case No.: CV2019-010953
12   married man, as Individuals and on Behalf of
     Others Similarly Situated,                                  NOTICE OF FILING
13                                                              NOTICE OF REMOVAL
                      Plaintiffs,
14
15   vs.

16   Rush Auto Recyclers, Inc., an Arizona
     Corporation; Janet Rush, an individual; and Dan
17   Rush, an individual,
18                 Defendants.
19
             Please take notice that pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446,
20
     Defendants Rush Auto Recyclers, Inc. and Janet Rush have removed this action from this
21
     Court to the U.S. District Court for the District of Arizona. A true and correct copy of the
22
     Notice of Removal filed with the District Court (without attachments) is attached as
23
     Exhibit 1. As provided in 28 U.S.C. § 1446(d), this Notice effects the removal of this
24
     action, and this Court shall proceed no further unless and until this case is remanded.
25
             DATED: August 22, 2019.
26
27
28


                                                    1
     Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 58 of 59




                                     JACKSON LEWIS P.C.
1
2                                    By /s/ Amy J. Gittler
                                          Amy J. Gittler
3
                                          J. Alexander Dattilo
4                                         Attorneys for Defendants Rush Auto
                                          Recyclers, Inc. and Janet Rush
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
          Case 2:19-cv-05019-JJT Document 1-3 Filed 08/22/19 Page 59 of 59




1                                    CERTIFICATE OF SERVICE
2             I hereby certify that on August 22, 2019, I electronically filed the attached document
3    to the Clerk of the Court and sent a copy of the foregoing via electronic mail to:
4    Troy P. Foster
5    The Foster Group, PLLC
     518 East Willetta Street
6    Phoenix, Arizona 85004
     tfoster@thefosterlaw.com
7
8    Kenneth Frakes
     Bergin Frakes Smalley & Oberholtzer
9    4343 E. Camelback Road, #210
     Phoenix, Arizona 85018
10
     kfrakes@bfsolaw.com
11   Attorneys for Plaintiffs
12   Dale Samuel Coffman
     Dickinson Wright PLLC
13
     1850 N Central Ave., Ste. 1400
14   Phoenix, AZ 85004
     scoffman@dickinsonwright.com
15   Attorney for Defendant Daniel Rush
16
     By: /s/ Amalia Tafoya
17
18
19
20
21   4828-4333-6094, v. 1

22
23
24
25
26
27
28
                                                     3
